Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection withthis amendment number 1 to the Annual Report of Great Spirits, Inc. (the Company") on Form 10-KSB/A for the period ended herein as filed with the Securities and Exchange Commission (the "Report"), I, Dana Hyde, Chief ExecutiveandFinancial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Dated: June 12, 2008 By: /s/Dana Hyde Dana Hyde Chief Executive Officer Chief Financial Officer
